ACCEPTED
                                                                                              01-14-00257-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         1/30/2015 3:46:40 PM
                                                                                          CHRISTOPHER PRINE
                             PATRICK M. DOOLEY                                                         CLERK

                                       ATTORNEY-AT-LAW
                                      516 W. MAIN STREET
                                  FREDERICKSBURG, TEXAS 78624
                                    TELEPHONE (830) 997-4304
                                       FAX (830) 997-8283                     FILED IN
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                      January 30, 2015                 1/30/2015 3:46:40 PM
                                                                       CHRISTOPHER A. PRINE
                                                                               Clerk




Court of Appeals
First District
Attention: Christopher A. Prine
Clerk of the Court
301 Fannin Street
Houston, Texas 77002-2006

                                           Re: Court of Appeals No. :         01-14-00257-
                                           CV
                                           Trial Court Case No.:      12-473CCL
                           Style:          James T. Dreiling vs. Security State Bank &
                           Trust

Dear Clerk of the Court:

      Pursuant to your letter of January 15, 2015, please be advised that Patrick M.
Dooley will presenting argument to the court on behalf of Appellee, Security State Bank
& Trust.

                                                          Sincerely,

                                                          /s/ Patrick M. Dooley

                                                          Patrick M. Dooley

PMD/cw

cc:   Stephen Polozla (via email)
      David Pratt (via email)